          Case 1:19-cv-11438-PBS Document 271 Filed 04/15/21 Page 1 of 3




                             IN THE UNITED STATES DISTRICT
                               COURT FOR THE DISTRICT OF
                                    MASSACHUSETTS


NUANCE COMMUNICATIONS, INC.,

                  Plaintiff and Counterclaim         Case No. 1:19-cv-11438-PBS
                  Defendant,

    v.

OMILIA NATURAL LANGUAGE
SOLUTIONS, LTD.,

                 Defendant and Counterclaim
                 Plaintiff.

                    STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) and a confidential Settlement

Agreement among the parties, Plaintiff and Counterclaim Defendant Nuance Communications,

Inc., and Defendant and Counterclaimant Omilia Natural Language Solutions, Ltd. hereby dismiss

the above captioned matter in its entirety with prejudice.


DATED: April 15, 2021                 Respectfully submitted,

                                      /s/ Christian E. Mammen
                                      WOMBLE BOND DICKINSON (US) LLP

                                      Christian E. Mammen (admitted pro hac vice)
                                      Carrie Richey (admitted pro hac vice)
                                      WOMBLE BOND DICKINSON (US) LLP
                                      1841 Page Mill Road, Suite 200
                                      Palo Alto, CA 94304
                                      Telephone: (408) 341-3067
                                      Chris.Mammen@wbd-us.com
                                      Telephone: (408) 341-3060
                                      Carrie.Richey@wbd-us.com


                                      Attorneys for Plaintiff Nuance Communications, Inc.


                                                 1
Case 1:19-cv-11438-PBS Document 271 Filed 04/15/21 Page 2 of 3



                      With Permission - /s/ Raj Gandesha
                      WHITE & CASE LLP
                      Raj Gandesha (admitted pro hac vice)
                      WHITE & CASE LLP
                      1221 Avenue of the Americas
                      New York, NY 10020-1095
                      (212) 819-8286
                      rgandesha@whitecase.com

                      Counsel for Defendant Omilia Natural Language Solutions, Ltd.




                                2
          Case 1:19-cv-11438-PBS Document 271 Filed 04/15/21 Page 3 of 3



                                     CERTIFICATE OF SERVICE

        I hereby certify that this document will be filed through the ECF system and will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper

copies will be sent to those indicated as non-registered participants on April 15, 2021.

                                                  /s/ Christian E. Mammen
                                                  Christian E. Mammen




                                                      3
